Case 1:20-cv-00266-BU Document 29 Filed 08/05/21 Pagelof3 PagelD 90

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION

BRIAN ORLANDO WILLIAMS,
Institutional ID No. 2331544

Plaintiff,
v. No. 1:20-CV-00266-H

TAYLOR COUNTY JAIL, et al.,

 

Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

AND TRANSFERRING THE CASE FOR FURTHER SCREENING

The United States Magistrate Judge made findings, conclusions, and a
recommendation that the Court deny Plaintiffs motion for summary judgment as
premature. No objections were filed. The District Court independently examined the
record and reviewed the findings, conclusions, and recommendation for plain error.
Finding none, the Court accepts and adopts the findings, conclusions, and recommendation
of the United States Magistrate Judge.

As a result, Plaintiff's motion for summary judgment (Dkt. No. 24) is denied.
Although Plaintiff did not object to the recommendation, he did object to the reassignment
of this case to the Magistrate Judge for judicial screening. (Dkt. No. 27.) He also filed
requests for discovery and appointment of counsel. (Dkt. Nos. 27, 28.) As explained
below, the objection is overruled, and Plaintiff's motions are denied.

1. Plaintiff's requests for discovery and appointed counsel

The Prison Litigation Reform Act of 1995 (PLRA) requires courts to conduct

preliminary screening of prisoner complaints and those brought in forma pauperis. See 28

 
 

Case 1:20-cv-00266-BU Document 29 Filed 08/05/21 Page2of3 PagelD 91

U.S.C. §§ 1915(e)(2) and 1915A. The Court notified Plaintiff that this required judicial
screening of his case was pending. (Dkt. No. 5.) The Court also admonished Plaintiff that
during the screening process, service of process will be withheld, all discovery would be
stayed, and no motions for appointment of counsel may be filed. (/d.)

Additionally, Plaintiff requested discovery and appointment of counsel before, and
the Court denied those requests on June 25, 2021. (Dkt. No. 23.) Plaintiff has not shown a
material change in circumstances warranting a different result now. As a result, Plaintiffs
requests for discovery and appointment of counsel (Dkt. Nos. 27 and 28) are denied.

2. Plaintiff's objection to reassignment of his case

The court notes that Plaintiff has twice been sent a notice of the availability of the
magistrate judge to exercise jurisdiction over dispositive matters in this case, (Dkt. Nos. 2,
16), and he now states that he does not consent to proceed before the Magistrate Judge as
provided in 28 U.S.C. § 636(c). (Dkt. No. 27.) Plaintiff is entitled to withhold his consent
without adverse substantive consequences, and the Court will protect the voluntariness of
that decision. But the Court may still reassign this case to the Magistrate Judge under 28
U.S.C. § 636(b) for purposes of preliminary screening or the management of other pretrial
matters.

As a result, Plaintiff's objection to the temporary reassignment of his case is
overruled. This case is transferred back to the docket of the Honorable John R. Parker to
continue the judicial screening process under 28 U.S.C. §§ 1915(e)(2) and 1915A. The
Magistrate Judge shall order the transfer of this case back to the docket of this Court and file
proposed findings of fact, conclusions of law, and recommendations for the disposition of

the case pursuant to 28 U.S.C. § 636(b)(1) within 270 days from the date of this order.

 
 

Case 1:20-cv-00266-BU Document 29 Filed 08/05/21 Page3of3 PagelD 92

So ordered.

Dated August_§__, 2021. (ho

JAMEY WESLEY HENDRIX
United States District Judge
